*NOT FOR PUBLICATION*

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,
                                                         Crim. Action No.: 14-287 (FLW)
       v.
                                                                   OPINION
 MENDEL EPSTEIN,
         Defendant.


WOLFSON, Chief Judge:

       Apprehensive of the spread of COVID-19, a highly infectious respiratory virus, in the

detention facility where defendant Mendel Epstein (“Defendant”) is currently housed, he moves

for immediate compassionate release under the First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A).

Currently, Defendant is serving a lengthy prison sentence at FCI Otisville Camp (“Otisville”),

following his conviction for conspiracy to commit kidnapping. In his motion, Defendant requests

that the Court modify his sentence and order his immediate release from custody in light of the

heightened risk to him posed by the spread of COVID-19, based on his age and other severe health-

related issues. The Government has submitted an opposition to Defendant’s motion, in which it

argues that the Court lacks authority to act on Defendant’s motion at this time, and Defendant has

filed a reply. For the reasons discussed below, Defendant’s motion is DENIED for failure to

exhaust administrative remedies; however, Defendant may renew his request upon exhaustion, if

necessary.

I.     BACKGROUND

       On April 21, 2015, Defendant was convicted of conspiracy to commit kidnapping. (See

Jury Verdict as to Mendel Epstein, ECF No. 352.) Defendant’s conviction followed a jury trial
wherein he was charged with various kidnapping-related offenses, stemming from his involvement

in a scheme through which he, along with others, sought to assist Jewish women in obtaining

religious divorces from recalcitrant husbands. (See Amended Redacted Indictment, ECF No. 344.)

On December 15, 2015, this Court sentenced Defendant to a term of imprisonment of 120 months.

(See Judgment as to Mendel Epstein, ECF No. 394.) Defendant was also sentenced to 5 years of

supervised release following his imprisonment, and he was ordered to pay a special assessment of

$100. (Id.) Thus far, Defendant has served approximately 4 years of his sentence.

       On March 27, 2020, Defendant submitted a request to the Warden at Otisville to file a F-8

form in order to petition for compassionate release. On April 3, 2020, counsel followed up with a

letter to the Warden, submitting supporting exhibits, including certifications from two physicians

who have reviewed Defendant’s medical records. Because no response has been received, on April

7, 2020, Defendant filed the present “Motion for Compassionate Release,” in which he seeks to

be released from the custody of the Bureau of Prisons pursuant to the FSA. (ECF No. 471.) In

his motion, Defendant reasons that his age (74 years old), serious medical conditions (hypertension,

coronary artery disease, diabetes, renal impairment, and obesity), and inability to protect himself

against infection and probable death from COVID-19, which has taken hold in his prison facility,1

constitute “extraordinary and compelling reasons” for modifying his sentence under the statute.

(Id. at 8-15.) Defendant also argues that the administrative exhaustion requirements of Section

3482(c)(1)(A) must be waived on the ground that compliance would be futile. (Id. at 2-8.)




1
       In his submission, Defendant paints a dark picture with respect to the transmission of
COVID-19 virus amongst the inmate populations in several federal facilities across the country,
including Otisville. Because I find that Defendant has failed to exhaust the necessary
administrative remedies under the FSA, which act as a bar to relief on this application, I need not
consider the conditions at Otisville at this time.
                                                 2
       The Government opposes Defendant’s motion, arguing that the Court has extremely limited

statutory authority to change a sentence once it is imposed and that Defendant has failed to exhaust

his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A). (ECF No. 472 at 1-5.) The

Government also notes that the Bureau of Prisons has taken significant steps to limit movement of

prisoners and to otherwise mitigate the risk of transmission of COVID-19 within its facilities,

including where Defendant is housed. (Id. at 6-7.)

II.    DISCUSSION

       Once a federally-imposed sentence commences, a district court has limited authority to

modify that sentence. See Dillon v. United States, 560 U.S. 817, 825 (2010) (“‘[A] judgment of

conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

be modified by a district court except in limited circumstances.”). One such authority for

modifying a sentence is found in the recently-enacted FSA, which allows a defendant to be

afforded compassionate release for “extraordinary and compelling reasons.” 18 U.S.C. §

3582(c)(1)(A)(i). The statute provides, in relevant part:

       (c) Modification of an imposed term of imprisonment. The court may not modify a
       term of imprisonment once it has been imposed except that—

               (1) in any case—

                   (A) the court, upon motion of the Director of the Bureau of Prisons, or
                   upon motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring
                   a motion on the defendant’s behalf or the lapse of 30 days from the
                   receipt of such a request by the warden of the defendant’s facility,
                   whichever is earlier, may reduce the term of imprisonment (and may
                   impose a term of probation or supervised release with or without
                   conditions that does not exceed the unserved portion of the original term
                   of imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                       (i)        extraordinary and compelling reasons warrant such a
                                  reduction; or [. . .]

                                                 3
18 U.S.C. § 3582(c) (emphasis added). Simply put, under the FSA, a defendant seeking a reduction

in his term of imprisonment bears the burden of establishing both that he has satisfied 1) the

procedural prerequisites for judicial review, and 2) that compelling and extraordinary reasons exist

to justify compassionate release. 18 U.S.C. § 3582(c)(1)(A). On this motion, the dispute centers

on the first prong of § 3582(c)(1)(A).

       Here, Defendant admits that he has not fully exhausted the necessary administrative

remedies required by the FSA. In this regard, Defendant states that while he has, on March 27,

2020, submitted an administrative request to the Bureau of Prisons for compassionate release, he

has not received a response prior to filing this motion. While exhaustion is not complete,

Defendant, nevertheless, argues that in this Court’s discretion, I may waive the exhaustion

requirement in light of the extraordinary crisis caused by the COVID-19 pandemic. While I

appreciate the dire circumstances that prisons across the country are facing, since those who are

incarcerated are at a significantly higher risk of contracting an infectious disease, nonetheless, the

FSA and the relevant Third Circuit precedent dictate my conclusion that I lack the authority to

excuse exhaustion.

       I begin my reasoning with the statutory text. Section 3582(c) makes clear that only “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,” may this Court

entertain a motion for compassionate release by Defendant. See United States v. Raia, No. 20-

1033, 2020 U.S. App. LEXIS 10582, at *5 (3d Cir. Apr. 2, 2020)(emphasis added). Based on that

language, Congress, in enacting the FSA, has statutorily imposed exhaustion requirements before

a defendant can petition in court. See United States v. Gross, No. 15-769, 2020 U.S. Dist. LEXIS

                                                  4
60554, at *5-6 (S.D.N.Y. Apr. 6, 2020)(“[T]he statute includes an exhaustion requirement in

recognition of the fact that [Bureau of Prisons] is frequently in the best position to assess, at least

in the first instance, a defendant's conditions, the risk presented to the public by his release, and

the adequacy of a release plan.”)(citations and internal quotations omitted).            This explicit

requirement is not susceptible to any judicially created exceptions.

       While judicially created exhaustion requirements may sometimes be excused, it is well

settled that a court may not ignore a statutory command, such as the one imposed in Section

3582(c)(1)(A). See Massieu v. Reno, 91 F.3d 416, 419 (3d Cir. 1996) (“Although judicially

developed exhaustion requirements might be waived for discretionary reasons by courts, statutorily

created exhaustion requirements bind the parties and the courts.”). More recently, the Supreme

Court reaffirmed that principle in Ross v. Blake, 136 S. Ct. 1850 (2016), in which the Court rejected

a judicially created “special circumstances” exception to the exhaustion requirement statutorily

imposed by the Prison Litigation Reform Act of 1995 (“PLRA”). Analogous to the FSA, the PLRA

mandates that a defendant exhaust “such administrative remedies as are available” before

challenging prison conditions in a district court.         42 U.S.C. § 1997e(a).        Rejecting the

“freewheeling approach” adopted by some courts of appeals, under which certain prisoners were

excused from exhausting administrative remedies, Ross, 136 S. Ct. at 1855, the Court demanded

fidelity to the statutory text, explaining that the “mandatory language” of the exhaustion

requirement “means a court may not excuse a failure to exhaust” even to accommodate exceptional

circumstances, id. at 1856. The Court further stated:

        No doubt, judge-made exhaustion doctrines, even if flatly stated at first, remain
        amenable to judge-made exceptions. . . . But a statutory exhaustion provision stands
        on a different footing. There, Congress sets the rules—and courts have a role in
        creating exceptions only if Congress wants them to. For that reason, mandatory
        exhaustion statutes like the PLRA establish mandatory exhaustion regimes,
        foreclosing judicial discretion.

                                                  5
Id; Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[W]e stress the point . . . that we will not

read futility or other exceptions into statutory exhaustion requirements where Congress has

provided otherwise”).

       The same rule applies to the statutory text here. Section 3582(c)(1)(A) unambiguously

instructs that a defendant can only bring a motion to court “after [he] has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” This requirement is imposed by the statute itself, and

is not judicially created. In fact, the Third Circuit recently addressed the issue of a defendant’s

failure to exhaust the administrative requirements of Section 3582(c)(1)(A) in an opinion issued

on April 2, 2020. In Raia, the Government had appealed the sentence imposed by the district court

following the defendant’s conviction for unlawful election campaign activity (bribery). Raia, 2020

U.S. App. LEXIS 10582, at *3. Shortly after commencing his sentence, the defendant filed a

motion in the district court for immediate release under the FSA due to the COVID-19 virus.

However, the district court refused to address the motion, citing its lack of jurisdiction as a result

of the appeal. Defendant, then, requested that the Third Circuit address the motion or remand the

case to permit the district court to rule on his request for release. Id. at *4-5. The court declined,

noting, inter alia, that the defendant—who was 68 years old and suffered from Parkinson’s Disease

and diabetes—had failed to exhaust his remedies with the Bureau of Prisons under 18 U.S.C. §

3582(c)(1)(A). Notwithstanding defendant’s age and medical issues, the Third Circuit found that

the exhaustion requirement under the statute presented “a glaring roadblock foreclosing

compassionate release at [that] point.” Id. at *5-6. While Raia did not specifically address whether

the FSA’s exhaustion requirement may be subject to judicially created exceptions, it is implicit in

                                                  6
the circuit court’s decision, since it refused to remand the case to the district court to consider the

request for compassionate release, because “any remand would be futile,” id. at *6, based upon the

failure to exhaust. Indeed, the Third Circuit’s strong language regarding exhaustion leaves no

wiggle room.2

       Lastly, Defendant refers the Court to 28 C.F.R. § 541.18, which requires the Warden to

respond within three days if an inmate’s request “is determined to be of an emergency nature which

threatens the inmate’s immediate health or welfare.” (Def. Reply at 4.) Defendant contends that,

because the Warden has failed to respond to his request within the allotted three-day period, “[t]he

Court may interpret BOP’s abandonment of its own internal review process requirements as

dispensing with the exhaustion requirement.” (Id. at 6.) To do otherwise, Defendant argues, would

“render[] the provision for a three-day response to a request of this nature meaningless, as a strict

interpretation means emergency situations will necessitate over seventy days of waiting.” (Id.

(emphasis added).)

       Defendant’s argument lacks merit for two reasons. First, under Section 3582(c)(1)(A),

Defendant may bring his motion in the district court either “[1] after the defendant has fully

exhausted all administrative rights . . . or [2] the lapse of 30 days from the receipt of such a request



2
        Instead of relying on cases that involve statutorily mandated exhaustion requirements,
Defendant cites to cases that discuss judicially created exceptions to exhaustion. For example,
Defendant argues that the Third Circuit in Lyon v. U.S. Marshals, 840 F.2d 202 (3d Cir. 1988),
held that exhaustion is not required if doing so would be futile. Id. at 205. However, although
Lyon dealt with administrative exhaustion in a Bivens action, the decision was rendered prior the
enactment of the PLRA. After its enactment, as Ross makes clear, a defendant must comply with
the exhaustion requirement in the PLRA in a Bivens action, and no exception can be created by
courts. See Ross, 136 S. Ct. at 1855. Defendant’s reliance on Woodall v. Fed. Bureau of Prisons,
432 F.3d 235, 238 (3d Cir. 2005), is similarly misplaced, because Woodall also involved judicially
created futility exceptions to administrative exhaustion (as set forth in 28 C.F.R. § 542.10, et seq.)
in the context of a § 2241 habeas petition, which statute does not impose any exhaustion
requirement.

                                                   7
by the warden of the defendant’s facility, whichever is earlier.” Thus, under the statute, the longest

period of time that Defendant will need to wait before filing his motion is 30 days. (not 70 days,

as Defendant asserts). This 30-day exception to the statutory exhaustion requirement already

provides a built-in “accelerant to judicial review,” which “reflects congressional intent for the

defendant to have the right to a meaningful and prompt judicial determination of whether he should

be released.” United States v. Russo, No. 16-cr-00441, 2020 U.S. Dist. LEXIS 59223, at *6-7

(S.D.N.Y. Apr. 3, 2020). Second, it makes sense to apply the section 3582(c)(1)(A) exhaustion

requirement—even in cases of an “emergency nature”—in light of the fact that “the BOP is

frequently in the best position to assess, at least in the first instance, a defendant's conditions, the

risk presented to the public by his release, and the adequacy of a release plan.” Id. at *6. Thus, the

30-day time period is “consistent with one of the bedrock principles underlying administrative

exhaustion—to permit the agency, with its expertise and with its responsibility over the movant,

to make a decision in the first instance.” Id.

       Simply put, the FSA does not provide this Court with the authority to excuse Defendant's

failure to exhaust his administrative remedies or to waive the 30-day waiting period.3 Indeed, to

hold otherwise would contravene well-settled principles set forth in the Supreme Court’s decisions

in Ross and Booth. I note that, just within the last week, a majority of district courts across the

country have so interpreted the FSA in a similar fashion as I have done so here. See United States

v. Holden, No. 13-00444, 2020 U.S. Dist. LEXIS 60123, at *19 (D. Or. Apr. 6, 2020); Gross, 2020

U.S. Dist. LEXIS 60554, at *5-6 (finding that judicial waiver of the FSA exhaustion requirement


3
        While the Government advocates that the failure to exhaust under the FSA deprives this
Court of subject matter jurisdiction to entertain Defendant’s § 3582(c) motion, I need not address
that issue, since I find that I have no authority under the FSA to waive exhaustion. Indeed, as the
Government admits, this distinction is merely an academic one on this motion, particularly since
the Government has not waived the exhaustion requirement under the statute.
                                                   8
is not available because “[n]ot only does the First Step Act explicitly circumscribe judicial review,

requiring a defendant to first fully exhaust all administrative rights, but it also provides a built-in

futility exception in the form of the 30-day rule”); United States v. Johnson, No. 14-0441, 2020

U.S. Dist. LEXIS 59206, at *2 (D. Md. Apr. 3, 2020)(“the [FSA] does not provide any exceptions

to these exhaustion requirements, and this Court may not create one by judicial order”); United

States v. Sundblad, No. 16-0047, 2020 U.S. Dist. LEXIS 59193, at *4-5 (D.S.C. Apr. 3,

2020)(“since Defendant has failed to exhaust her administrative remedies, the court does not

possess authority to grant relief under § 3582(c)(1)(A)(i)”); United States v. Eberhart, No. 13-313,

2020 U.S. Dist. LEXIS 51909, at *4 (N.D. Cal. Mar. 25, 2020)(“[b]ecause defendant has not

satisfied the exhaustion requirement, the court lacks authority to grant relief under §

3582(c)(1)(A)(i)”); United States v. Valenta, No. 15-161, 2020 U.S. Dist. LEXIS 60770, at *3

(W.D. Pa. Apr. 7, 2020)(finding that a failure to exhaust administrative remedies is fatal to

defendant’s motion for compassionate release under the FSA); United States v. Rivers, No. 17-

0023, 2020 WL 1676798 (D.V.I. Apr. 6, 2020); United States v. Mills, No. 02-115, 2019 U.S. Dist.

LEXIS 10954, at *2-3 (M.D. Fla. Jan. 23, 2019)(“[t]o take advantage of the First Step Act's

compassionate release provision, Mills must file a new request for compassionate release with the

warden of his facility and follow the procedures to exhaust his right of administrative review);

United States v. Alam, No. 15-20351, 2020 U.S. Dist. LEXIS 61588, at *7 (E.D. Mich. Apr. 8,

2020); United States v. Perry, 2020 WL 1676773, at *1 (D. Colo. April 3, 2020)(concluding that

defendant's argument that the court could read an exception into the exhaustion requirement was

“unpersuasive” and “unsupported by case law”); United States v. Carver, 2020 WL 1604968, at

*1 (E.D. Wash. April, 1, 2020)(stating “the administrative exhaustion requirement admits of no

exception[,] and “[t]he Court’s hands are bound by the statute.”); United States v. Rivers, 2020 WL


                                                  9
1676798 (D.V.I. Apr. 6, 2020); United States v. Villanueva, No. 18-472, 2020 U.S. Dist. LEXIS

61908, at *8 (S.D.N.Y. Apr. 8, 2020); United States v. Perry, No. 14-003, 2020 U.S. Dist. LEXIS

61853, at *1-2 (W.D. Va. Apr. 8, 2020); United States v. Albertson, No. 16-0250, 2020 U.S. Dist.

LEXIS 61744, at *2-3 (S.D. Ind. Apr. 8, 2020); United States v. Hays, No. 18-088, 2020 U.S. Dist.

LEXIS 60993, at 3-4 (S.D. Ala. Apr. 7, 2020).4

       In this case, Defendant, admittedly, has not exhausted his administrative remedies under

Section 3582(c)(1)(A). While I acknowledge the very real danger posed by the COVID-19

pandemic, constrained by the existing statutory authority, I cannot waive the exhaustion

requirement under the FSA. As such, because Defendant has not exhausted his administrative

remedies, this Court does not possess the authority to grant relief under the statute. Defendant’s

motion for compassionate release is denied without prejudice to Defendant to renew his petition

when he exhausts all avenues of administrative remedies, or if he receives no response within 30

days of his request to the Bureau of Prisons.

III.   CONCLUSION

       The Government represents in its submission that in recent days, the Bureau of Prisons has

been granted wide latitude to designate inmates for home confinement in an effort to alleviate the

health risks posed to certain prison populations. In that connection, the Attorney General has


4
       I recognize that there are a few district courts that, in light of the COVID-19 pandemic,
have waived the FSA’s exhaustion requirement. For example, the court in United States v. Perez,
No. 17-00513, 2020 U.S. Dist. LEXIS 57265 (S.D.N.Y. Apr. 1, 2020), did so by relying on
Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). I do not find Perez persuasive, because
Barr dealt only with a judicially created exhaustion requirement, not a statutory one. The same
fundamental flaw exists in United States v. Zukerman, No. 16-194, 2020 U.S. Dist. LEXIS 59588
(S.D.N.Y. Apr. 3, 2020) and United States v. Colvin, No. 19-179, 2020 U.S. Dist. LEXIS 57962
(D. Conn. Apr. 2, 2020). Accordingly, I find that these decisions are inconsistent with the text of
§ 3582(c)(1)(A) and the Supreme Court's Ross decision. See Alam, 2020 U.S. Dist. LEXIS 61588
at *7.

                                                 10
permitted the Bureau of Prisons to, in a case of emergency, lengthen the maximum amount of time

for which it is authorized to place a prisoner in home confinement. Such authority, according to

the Government, will be exercised in facilities that have seen the greatest incidence of coronavirus

transmission. In that regard, under the FSA, the Court must afford the Bureau of Prisons—at most

30 days—to make the necessary determinations, in the first instance, with regard to compassionate

releases. While Defendant’s argument that the spread of COVID-19 at his facility may worsen

pending an administrative decision is well taken by the Court, it is ultimately Congress that must

act to provide some relief from the statute’s strict proscription, and to address the emergent need

of inmates during this pandemic. See, e.g., the Coronavirus Aid, Relief, and Economic Security

Act.

       For the foregoing reasons, Defendant’s motion is DENIED. An appropriate Order

accompanies this Opinion.




DATED: April 9, 2020                                                 /s/    Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                11
